NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10189

                Plaintiff-Appellee,             D.C. No. 3:17-cr-08127-JJT-1

 v.
                                                MEMORANDUM*
SHAUN GUI HALE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     John J. Tuchi, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Shaun Gui Hale appeals from the district court’s judgment and challenges

his guilty-plea conviction and 84-month sentence for domestic assault by

strangling or suffocation, in violation of 18 U.S.C. §§ 113(a)(8) and 1153.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Hale’s counsel has filed a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. The court has considered Hale’s letter dated October 25,

2019, which we treat as a pro se supplemental opening brief. No answering brief

had been filed.

      Hale waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED. Hale’s pro se motion for

appointment of counsel is DENIED.

      DISMISSED.




                                          2                                   19-10189